                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:17-CR-345-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
           v.                                  )
                                               )                      ORDER
 HILLARY CHEYENNE CARVER,                      )
                                               )
                        Defendant.             )


       This matter is before the court on defendant’s pro se motion to modify sentence, (DE 70).

The government did not respond to the motion.

       On April 12, 2018, defendant pleaded guilty to one count of Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (count one), and brandishing a firearm in furtherance of a crime

of violence and aiding and abetting same, in violation of 18 U.S.C. §§ 924(c) and 2 (count two).

On November 8, 2018, the court sentenced defendant to 18 months’ imprisonment on count one

and 84 months’ imprisonment on count two, and ordered the sentences to run consecutively.

Defendant noticed appeal of her judgment of conviction. On November 21, 2019, the United

States Court of Appeals for the Fourth Circuit affirmed the judgment, rejecting defendant’s

argument that Hobbs Act robbery does not qualify as a crime of violence under § 924(c).

       On February 27, 2020, defendant, proceeding pro se, filed the instant motion to modify

sentence. The motion requests that the court modify defendant’s judgment to run her sentences

on counts one and two concurrently because the law governing 18 U.S.C. § 924(c) convictions

allegedly “changed” after the court sentenced her.

       Where the motion attacks the validity or correctness of defendant’s judgment of conviction

and sentence, the court hereby provides defendant with notice, pursuant to Castro v. United States,



           Case 5:17-cr-00345-FL Document 71 Filed 04/15/20 Page 1 of 2
540 U.S. 375 (2003), that it intends to recharacterize the instant motion as an attempt to file a

motion to vacate, set aside, or correct her sentence under 28 U.S.C. § 2255. Pursuant to Castro,

the court warns defendant that this recharacterization means that any subsequent § 2255 motion

will be subject to the restrictions on “second or successive motions.” 540 U.S. at 383. In

addition, the court provides defendant with an opportunity to withdraw the motion or to amend it

so that it contains all the § 2255 claims she believes she has. Id. The court also notifies defendant

of the § 2255 one year period of limitations, and the four dates in § 2255 to be used in determining

the starting date for the limitations period. See 28 U.S.C. § 2255(f).

       The court hereby permits defendant to file a response to the court’s proposed

recharacterization within 21 days from the date of this order. The court advises defendant that if,

within the time set by the court, she agrees to have the motion recharacterized or does not respond

in opposition to the recharacterization, the court shall consider the motion as one under § 2255 and

shall consider it filed as of the date the original motion was filed. If, however, defendant responds

within the time set by the court but does not agree to have the motion recharacterized, the court

will not treat it as a § 2255 motion and will dispose of the motion in accordance with the applicable

procedural and jurisdictional rules of law governing criminal case matters.

       SO ORDERED, this the 15th day of April, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2



           Case 5:17-cr-00345-FL Document 71 Filed 04/15/20 Page 2 of 2
